DETAILED ACTION
 	Claims 1-18 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities: The “CROSS-REFERENCE TO RELATED APPLICATIONS” section must be updated. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-13 are directed to a series of steps, and computer program product claims 14-18 are directed to a non-transitory storage medium; and computer program code, encoded on the non-transitory storage medium.  Thus the claims are directed to a process and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite evaluating a product, including assessing, listing, comparing, generating, evaluating, and calculating steps.  
The limitations of assessing, listing, comparing, generating, evaluating, and calculating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite assessing attributes of a target product; and listing relevant descriptive terms of the target product descriptive of the attributes of the target product; accessing a computer-networked marketplace and identifying at least one organic competing product matching at least one descriptive term; comparing the descriptive terms of the target product to descriptive terms associated with the at least one organic competing product to generate a competitivity score; generating an actionable report descriptive of a projected performance of the target product in the computer-networked marketplace relative to the at least one organic competing product, evaluating the target product to determine attributes of the target product; and calculating a competitivity score related to the ability of the target product to compete with the at least one organic competing product.
That is, other than reciting a processor, a network interface device, and plurality of modules, the claim limitations merely cover commercial interactions, including marketing or sales activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a processor, a network interface device, and plurality of modules.  The processor, network interface device, and plurality of modules in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a network interface device, and plurality of modules amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 Under step 2B of the analysis, the claims include, inter alia, a processor, a network interface device, and plurality of modules.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0043 of the specification, “Referring to Figure 2A, a schematic block diagram illustrates an exemplary computing device of the computing devices 120 that may enable implementation of the invention in a standalone computing environment. The computing device may be, for example, the smartphone 126 of Figure 1. The present specification, however, contemplates that the computing device 120 may include any of those computing devices 120 descried in Figure 1 or any other type of computing device.”
Further, as discussed in paragraph 0059 of the specification, “As described herein, the computing device 322 may include a processor 310, a memory 320, user inputs 360, user outputs 370 and a data store 330 that operate similar to those similar elements described in connection with Figures 2A and 2B. The data store 330 may include those modules described herein including an assessment module 332, a competitivity score generating module 333, a comparison module 334, a filtering module 335, a recommendation module 336, and a text analytics module 338.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 3-7, 9-11, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baran et al (US 20080215349 A1).
As per claim 1, Baran et al disclose a method of evaluating a product (i.e., FIG. 1 is a schematic illustration of a product review generator in accordance with one example embodiment of the present invention, ¶ 0032), the method comprising: with an assessment module executed by a processor (i.e., CPU 12, figure 1):
assessing attributes of a target product (i.e., a product attribute module 20 that is adapted to create and build various groups of information that may be used generate the naturally reading narrative product summaries with the alternative product recommendation, ¶ 0082); and
listing relevant descriptive terms of the target product descriptive of the attributes of the target product (i.e., the product summary generator 10 includes a summary generation module 50 adapted to evaluate an existing narrative product summary including reconciling the existing narrative product summary into an existing attribute associated with the selected product, the existing attribute including at least one of an existing attribute name, an existing attribute value, or an existing attribute unit, ¶ 0087);
with a network interface device, accessing a computer-networked marketplace and identifying at least one organic competing product matching at least one descriptive term (i.e., select alternate product 306, figure 5, wherein the product attribute module 20 is adapted to create the primary feature comparison space. Most of the elements utilized by the product attribute module 20 are either information that is read directly from an input file (for example, memory 17) or database (for example, databases 15 and/or 16), ¶ 0101);
with a comparison module executed by the processor: comparing the descriptive terms of the target product to descriptive terms associated with the at least one organic competing product to generate a competitivity score (i.e., The primary attribute ranks indicate the rank of each product relative to the other products in the product category based on each of the attributes, and may be determined in any appropriate manner. For example, the conventional method of percentile ranks may be used to obtain the primary attribute ranks, ¶ 0112); and
with a recommendation module executed by the processor: generating an actionable report descriptive of a projected performance of the target product in the computer-networked marketplace relative to the at least one organic competing product (i.e., The identified products within the near -price margin are taken as a subset and retrievably stored in memory 17 for later use, for example, in highlighting strengths or weaknesses of the product reviewed in the narrative product summary, or in generating an alternative product recommendation in the narrative product summary, ¶ 0125).
As per claim 3, Baran et al disclose causing a text analytics module to parse text associated with the target product to be used as the descriptive terms target product used to identify the at least one organic competing product (i.e., the product attribute module 20 also obtains language expressing the fact that a product possesses the attribute, whether the possession has a positive connotation or a negative connotation, ¶ 0108).
As per claim 4, Baran et al disclose causing a competitive score generating module to determine whether the competitivity score has reached a threshold and, in response to the threshold being met or exceeded, forward the competitivity score onto a recommendation module to generate the actionable report (i.e., In addition, the product attribute module 20 further determines an Average -Price-Near -Rank margin which allows identification of other products in the product category that are close enough in rank to be compared to a given product being reviewed. Again, the near -rank margin is configurable but may be approximately 5%, ¶ 0126).
As per claim 5, Baran et al disclose passing the competitivity score and revenue data associated with the at least one organic competing product onto the recommendation module to generate the actionable report descriptive of a projected performance of the target product (i.e., Of course, the selection of the alternative product may be based on other business consideration, for example, if a revenue model other than bidding is utilized for payment, ¶ 0030).
As per claim 6, Baran et al disclose in response to the competitive score generating module determining that the competitivity score does not meet the threshold, the competitive score generating module passes a threshold failure signal to the recommendation module indicative of a non-competitive status of the target product (i.e., the alternative product selection module 60 may require the alternative product recommended in the generated product summary to have a comparable resolution that falls within the near-rank margin, and have a price that falls within the near -price margin, ¶ 0222).
Claims 7 and 9-11 are rejected based upon the same rationale as the rejection of claims 1 and 3-5, respectively, since they are substantially similar method claims.
Claim 14 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer program product claim corresponding to the method claim.
As per claim 17, Baran et al disclose computer program code to, upon execution of the processor, cause a competitive score generating module to generate a competitivity score descriptive of the competitivity of the target product relative to the least one organic competing product (i.e., The identified products within the near -price margin are taken as a subset and retrievably stored in memory 17 for later use, for example, in highlighting strengths or weaknesses of the product reviewed in the narrative product summary, or in generating an alternative product recommendation in the narrative product summary, ¶ 0125).
As per claim 18, Baran et al disclose computer program code to, upon execution of the processor, with a filtering module, filter the descriptive terms to relevant descriptive terms that have resulted in the purchase of the target product in the marketplace (i.e., use collaborative filtering to measure which other products are commonly bought or also read about by customers who bought or read about a certain product, ¶ 0015).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al (US 20080215349 A1), in view of Nelson et al (US 20200401976 A1).
As per claim 2, Baran et al disclose determining attributes of the target product, the attributes associated with: ratings provided by at least one purchaser of the target product (i.e., selecting an alternative product to the selected product that may be the basis for a comparison of characteristics, ratings, value, ranking, and other features, qualities, or traits of the products, ¶ 0029); listed prices of the target product (i.e., Primary attribute: An attribute that is inputted to the system, deriving either from our spec table, price feed, or product record, ¶ 0058); and ranking of the target product relative to the at least one organic competing product (i.e., selecting an alternative product to the selected product that may be the basis for a comparison of characteristics, ratings, value, ranking, and other features, qualities, or traits of the products, ¶ 0029).
Baran et al does not disclose a number of reviews associated the target product; and content within the reviews provided by the at least one purchaser of the target product.
Nelson et al disclose ratings and reviews are tools used by businesses to gather customer feedback for product 201 improvement and crowdsource testimonials for good products. In examples, products 201 with higher -scoring reviews tend to sell at higher rates than products 201 with lower -scoring reviews. Even products 201 with relatively poor reviews may sell more than products 201 with no reviews based on the reason the product 201 was rated poorly. In examples, best practices in product reviews are measured using a numerical system ranging from 1.0-5.0. In examples, products 201 are optimized when ranked at the high end of the range, where statistical analysis indicates a significant positive influence on sales. (¶ 0060).
Baran et al and Nelson et al are concerned with effective product evaluation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a number of reviews associated the target product; and content within the reviews provided by the at least one purchaser of the target product in Baran et al, as seen in Nelson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 8 and 15 are rejected based upon the same rationale as the rejection of claim 2, since they are the method and computer program product claims corresponding to the method claim.
As per claim 16, Baran et al does not disclose computer program code to, upon execution of the processor, cause a description module to generate, based on the attributes of the target product, descriptive terms that include keywords contemplated to be terms that are used to search for the at least one organic competing product at a digital marketplace.
Nelson et al disclose In examples, products 201 with proper attribution ( keyword tagging) display in relevant product listings through online marketplaces' (such as Overstock's) search and categorical browsing results as well as popular search engines, such as Google, Yahoo!, and Bing (¶ 0058).
Baran et al and Nelson et al are concerned with effective product evaluation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include computer program code to, upon execution of the processor, cause a description module to generate, based on the attributes of the target product, descriptive terms that include keywords contemplated to be terms that are used to search for the at least one organic competing product at a digital marketplace in Baran et al, as seen in Nelson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al (US 20080215349 A1), in view of Byron et al (US 20190095973 A1).
As per claim 12, Baran et al does not disclose augmenting the actionable report with data descriptive of: search terms found to be most general and similar between the target product and organic competing product; and most relevant and frequent search terms similar between the target product and organic competing product; and generating a winnability report descriptive of: a probability of winning a winnable search term associated with the target product; and an estimated cost to win the winnable search term, and executing, via the processor, a machine learning module to develop the augmented actionable report and winnability report.
Byron et al disclose the product attribute desirability program 110A, 110B may be a program capable of generating a list of product features, parsing product reviews to determine sentiment towards each attribute on the generated list, and calculating a desirability score for each attribute. Once a user query is received by a conversational system, the product attribute desirability program 110A, 110B may be capable of determining the product features and associated desirability score for the applicable product within the user query and generate a response to be presented to the user that appropriately integrates the desirability of the product attribute (¶ 0031).
The product attribute desirability program 110A, 110B generates a response to the received user query based on the calculated desirability score. Once the product attribute desirability program 110A, 110B identifies the product feature or attribute to which the received user query is focused, the product attribute desirability program 110A, 110B may determine if that specific feature or attribute is present on the instant product and, if present, the desirability of the specific feature or attribute (¶ 0037). The product attribute desirability program 110A, 110B may utilize machine learning of previous user queries to determine whether a user would be dissatisfied with a particular feature or attribute's omission from or unfavorable reviews in a product (¶ 0038).
Baran et al and Byron et al are concerned with effective product evaluation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include augmenting the actionable report with data descriptive of: search terms found to be most general and similar between the target product and organic competing product; and most relevant and frequent search terms similar between the target product and organic competing product; and generating a winnability report descriptive of: a probability of winning a winnable search term associated with the target product; and an estimated cost to win the winnable search term, and executing, via the processor, a machine learning module to develop the augmented actionable report and winnability report in Baran et al, as seen in Byron et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses product evaluation.


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 27, 2022